OPINION — AG — (1) THE FILING OF A JOURNAL ENTRY OF JUDGEMENT IN A COUNTY OTHER THAN THE ONE IN WHICH IT WAS RENDERED IS BUT A CONTINUANCE OF THE CAUSE OF ACTION ORIGINATING IN THE FIRST COUNTY AND IS NOT A "PROCEEDING" WITHIN THE TERMS OF 19 O.S. 1961 813 [19-813] OR 62 O.S. 1961 337.2 [62-337.2] AND THE COSTS IMPOSED THEREBY CANNOT BE COLLECTED. (2) YOU INQUIRE AS TO THE APPLICABILITY OF THE FEES SET FORTH IN 20 O.S. 1961 110 [20-110], 20 O.S. 1961 111 [20-111], 20 O.S. 1961 112 [20-112] TO THE FILING OF JUDGEMENTS IN OTHER COUNTIES AS PRESCRIBED BY 12 O.S. 1961 706 [12-706] — THE PROVISIONS ABOVE REFERRED TO IN TITLE 20 REFER ONLY TO THE MAKING OF A TRANSCRIPT OF THE PROCEEDINGS BY THE COURT REPORTER. 12 O.S. 1961 706 [12-706] DOES NOT REQUIRE THAT A TRANSCRIPT BE FILED ; ONLY A CERTIFIED JOURNAL ENTRY OF JUDGEMENT THAT HE FEES SET FORTH IN 20 O.S. 1961 111 [20-111] ETC ARE NOT APPLICABLE TO THE FILING OF A JUDGEMENT IN OTHER COUNTIES FOR THE PURPOSE OF EXECUTION. (3) THE PROPER FEES TO BE CHARGED FOR FILING A JOURNAL ENTRY OF JUDGEMENT OF STATE COURTS AND FEDERAL COURTS WHERE SAID JOURNAL ENTRIES ARE RENDERED IN COMPLIANCE WITH 12 O.S. 1961 706 [12-706] IS AN YOU HAVE INFORMED THE COURT CLERKS IN THE PAST. CITE: 19 O.S. 1961 337.2 [19-337.2], 28 O.S. 1961 31 [28-31] (W. J. MONROE) ** SEE: OPINION NO. 68-293 (1968) **